                                        Case 20-06033         Doc 1-1       Filed 02/18/20        Page 1 of 1
                                                                 2600 Eagan Woods Dr, Suite 400               151 West 46th Street, 4th Floor
                                                                 St. Paul, MN 55121                                    New York, NY 10036
                                                                 651-406-9665                                                212-267-7342

Defendant:                   PerkinElmer, Inc.
Bankruptcy Case:             Product Quest Manufacturing, LLC
Preference Period:           Jun 9, 2018 - Sep 7, 2018
                                                       Transfers During Preference Period

                        Debtor(s) Incurring
Debtor Transferor(s)     Antecedent Debt      Check Number     Check Amt       Clear Date    Invoice Number      Invoice Date      Invoice Amt
Ei LLC                         Ei LLC              77412       $14,568.00      7/9/2018       5304060848          4/18/2018         $14,568.00

         Totals:       1 transfer(s), $14,568.00




PerkinElmer, Inc. (2226688)
Bankruptcy Case: Product Quest Manufacturing, LLC
Feb 17, 2020                                                         Exhibit A                                                        P. 1
